AO 245D (Rev. 02/18)   Judgment in a Criminal Case for Revocations
                        Sheet 1
                                                                                                                       •
                                                                                                                            FILED
                                                                                                                            •    I   I
                                                                                                                EASTERN D!STR!CT ARKANSAS

                                       UNITED STATES DISTRICT COURT                                                         SEP 1 1 2019
                                                            Eastern District of Arkans~s         . .        JA~~ERK
          UNITED STATES OF AMERICA                                        Judgment     ID   a Cr1mmal e3~e                                 DEP CLERK
                     v.                                                   (For Revocation of Probation or Supervised Release)

          ANTHONY JAMES HENDERSON
                                                                          Case No. 4:10-cr-00262-01 JM
                                                                          USM No. 26123-009
                                                                           Chris Tarver
                                                                                                    Defendant's Attorney
 THE DEFENDANT:
 i'.1' admitted guilt to violation of condition(s) Mandatory, Sta nd ard, Special           of the tenn of supervision.
 •    was found in violation ofcondition(s) count(s) _ _ _ _ _ _ _ _ _ after denial of guilt.
 The defendant is adjudicated guilty of these violations:


 Violation Number               Nature of Violation                                                               Violation Ended
 1 - Mandatory                   Violation of federal, state, or local crime                                      05/20/2019
 2 - Mandatory                    Failure to refrain from the use of a controlled substance                       11/07/2018
 3 - Standard (7)                 Failure to refrain from the use of a controlled substance                       11/07/2018
 4 - Standard (2)                 Failure to report and submit reports to his probation officer                   08/31/2018
        The defendant is sentenced as provided in pages 2 through _ _
                                                                    3 __ of this judgment. The sentence is imposed pursuant to
 the Sentencing Reform Act of 1984.
 •    The defendant has not violated condition(s) _ _ _ _ _ _ _ and is discharged as to such violation(s) condition.

           It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address untn all fines, restitution, costs, and special assessments imposed by this judgment are
 fully pa~d. ~f ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
 economic c1rcumstances.

 Last Four Digits of Defendant's Soc. Sec. No.: 0297
                                                                                                    of Imposition of Judgment
 Defendant's Year of Birth:            1980

 City and State of Defendant's Residence:                                                              Signature of Judge
 Little Rock, Arkansas
                                                                           DISTRICT JUDGE JAMES M. MOODY JR.
                                                                                                  Name and Title of Judge

                                                                                      ·1, Iq
                                                                                                             Date
AO 245D (Rev. 02/18)   Judgment in a Criminal Case for Revocations
                       Sheet IA
                                                                                                         2_
                                                                                         Judgment-Page _ _     of    3
                                                                                                                    ---
DEFENDANT: ANTHONY JAMES HENDERSON
CASE NUMBER: 4:10-cr-00262-01 JM

                                                      ADDITIONAL VIOLATIONS

                                                                                                              Violation
Violation Number               Nature of Violation                                                            Concluded
5 - Special (1)                Failure to participate in a substance abuse treatment program as directed   01/22/2019

6 - Special (2)                Failure to participate in mental health counseling                          06/01/2018
AO 245D (Rev. 02/18)      Judgment in a Criminal Case for Revocations
                          Sheet 2- Imprisonment
                                                                                                  Judgment - Page   3    of   3
DEFENDANT: ANTHONY JAMES HENDERSON
CASE NUMBER: 4:10-cr-00262-01 JM


                                                                 IMPRISONMENT

             The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

             FOURTEEN (14) MONTHS with no supervised release to follow.




     ~ The court makes the following recommendations to the Bureau of Prisons:
The Court recommends the defendant participate in nonresidential substance abuse treatment.




     IYl'   The defendant is remanded to the custody of the United States Marshal.

     D      The defendant shall surrender to the United States Marshal for this district:
            D    at  - - - - - - - - - D a.m.                      D p.m.    on
            D    as notified by the United States Marshal.

     D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            D    before 2 p.m. on
            D    as notified by the United States Marshal.
            D    as notified by the Probation or Pretrial Services Office.

                                                                        RETURN

I have executed this judgment as follows:




            Defendant delivered on                                                    to

at   _ _ _ _ _ _ _ _ _ _ _ _ _ _ with a certified copy of this judgment.




                                                                                               UNITED STA TES MARSHAL


                                                                            By
                                                                                            DEPUTY UNITED STATES MARSHAL
